Citation Nr: 1829007	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-31 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1997 to March 1997.  The Veteran was discharged from service under conditions other than dishonorable.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.  

During the course of the appeal, the Veteran reported that he received Social Security Administration (SSA) disability benefits, which began shortly after separation.  See March 2011 statement.  In addition, the Veteran requested VA associate SSA records with the record.  See May 2016 authorization.  The record does not include any SSA records or any attempt to obtain those records.  Although the Veteran did not indicate for what disability he had been awarded SSA disability benefits, VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As these records may provide evidence to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder, on remand, the AOJ should request the Veteran's complete SSA disability benefits file, including all associated medical records.  

The Veteran has not been afforded VA examinations for his acquired psychiatric disorder claim.  The Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the acquired psychiatric disorder on appeal.  

2.  The AOJ should obtain from SSA copies of their determination on the Veteran's claim for SSA disability benefits and the record upon which the determination was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.  

3.  Upon completion of all records development, schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.  

5.  After completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


